Back to Form 8-K Exhibit 10.2 HealthEase of Florida, Inc. Medicaid Reform HMO Contract AHCA CONTRACT NO. FAR001 AMENDMENT NO. 10 THIS CONTRACT, entered into between theSTATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency," and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor," is hereby amended as follows: 1. Effective September 1, 2008, Attachment I, Scope of Services, Exhibit 3-D is hereby included and made a part of the Contract. All references in the Contract to Exhibit 3-C, shall hereinafter refer respectively to Exhibit 3-D. All provisions in the Contract and any attachments thereto in conflict with this Amendment shall be and are hereby changed to conform with this Amendment. All provisions not in conflict with this Amendment are still in effect and are to be performed at the level specified in the Contract. This Amendment, and all its attachments, is hereby made part of the Contract. This Amendment cannot be executed unless all previous Amendments to this Contract have been fully executed. IN WITNESS WHEREOF, the parties hereto have caused this four (4) page Amendment (including all attachments) to be executed by their officials thereunto duly authorized. HEALTHEASE OF FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED BY: /s/ Heath Schiesser SIGNED BY:/s/ Mark Thomas for Holly Benson NAME: Heath Schiesser NAME: Holly Benson TITLE: President and CEO TITLE: Secretary DATE: 9-10-08 DATE: 9/10/08 List of Attachments/Exhibits included as part of this Amendment: Specify/ Type Letter/ Number Description Exhibit 3-D Medicaid Reform HMO Capitation Rates (3 pages) REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FAR001, Amendment No. 10, Page 1 of 1 AHCA Form 2100-0002 (Rev. NOV03) EXHIBIT 3-D MEDICAID REFORM HMO CAPITATION RATES (By Area, Age, and Eligibility Category) September 1, 2008 - August 31, 2009 TABLE 2 Area:10 County:Broward September 1, 2008 ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Eligibility Category/ Population Total Rates for Comprehensive and Catastrophic Components Total Rate for Comprehensive Component Only Children and Families: Newborns aged 0-2 months $885.88 $765.55 Newborns aged 3-11 months $194.87 $185.35 Age 1 and Up - Base Rate for Risk adjustment $109.25 $107.50 Aged and Disabled: No Medicare Newborns aged 0-2 months $ 17,923.49 $ 9,357.13 Newborns aged 3-11 months $ 3,974.24 $ 2,211.26 Age 1 and Up - Base Rate for Risk Adjustment $ 805.53 $ 740.20 Medicare Parts A and B Under Age 65 $ 141.89 N/A Age 65 and over $ 101.48 N/A Medicare Part B Only All ages $ 270.48 N/A HIV/AIDS Specialty Population No Medicare HIV $1,860.68 N/A No Medicare AIDS $ 3,491.79 N/A Medicare HIV $261.22 N/A Medicare AIDS $557.68 N/A Kick Payments Amounts for Covered Obstetrical Delivery Services: CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,941.45 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean dcliveiy inc postpartum care AHCA Contract No. FAR001, Exhibit 3-D, Page 1 of 3 EXHIBIT 3-D MEDICAID REFORM HMO CAPITATION RATES (By Area, Age, and Eligibility Category) September 1,2008 - August 31,2009 Area:4 County:Duval, Baker, Clay, and Nassau September 1, 2008 (ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS) Eligibility Category/ Population Total Rates for Comprehensive and Catastrophic Component Total Rate for Comprehensive Component Only Children and Families: Newborns aged 0-2 months $913.11 $789.08 Newborns aged 3-11 months $200.67 $190.87 Age 1 and Up - Base Rate for Risk Adjustment $112.44 $110.63 Aged and Disabled: No Medicare Newborns aged 0-2 months $14,519.07 $7,579.82 Newborns aged 3-11 months $3,236.37 $1,800.71 Age 1 and Up - Base Rate for Risk Adjustment $622.86 $572.27 Medicare Parts A and B Under Age 65 $161.22 N/A Age 65 and over $115.22 N/A Medicare Part B Only All ages $332.95 N/A HIV/AIDS Specialty Population No Medicare HIV $1,184.04 N/A No Medicare AIDS $2,330.94 N/A Medicare HIV $160.51 N/A Medicare AIDS $342.66 N/A Kick Payments Amounts for Covered Obstetrical Delivery Services: CPT Code Obstetrical Delivery CPT Code Description Payment Amount 59409 Vaginal delivery only $3,977.49 59410 Vaginal delivery including postpartum care 59515 Cesarean delivery including postpartum care 59612 Vaginal delivery only, after previous cesarean delivery 59614 Vaginal delivery only, after previous cesarean delivery including postpartum care 59622 Cesarean delivery only, following attempted vaginal delivery after previous cesarean delivery inc postpartum care AHCA Contract No. FAR001, Exhibit 3-D, Page 2 of 3 EXHIBIT 3-D MEDICAID REFORM HMO CAPITATION RATES (By Area, Age, and Eligibility Category) September 1, 2008 - August 31, 2009 Area:10 County:Broward September 1, 2008 Area:4 County: Duval, Baker, Clay and Nassau CPT Code Transplant CPT Code Description Children/Adolescentsor Adult Payment Amount 32851 lung single, without bypass Children/Adolescents $320,800.00 32851 lung single, without bypass Adult $238,000.00 32852 lung single, with bypass Children/Adolescents $320,800.00 32852 lung single, with bypass Adult $238,000.00 32853 lung double, without bypass Children/Adolescents $320,800.00 32853 lung double, without bypass Adult $238,000.00 32854 lung double, with bypass Children/Adolescents $320,800.00 32854 lung double, with bypass Adult $238,000.00 33945 heart transplant with or without recipient cardiectomy All Age Groups $162,000.00 47135 liver, allotraiisplation, orthotopic, partial or whole from cadaver or living donor All Age Groups $122,600.00 47136 liver, heterotopic, partial or whole from cadaver or living donor any age All Age Groups $122,600.00 AHCA Contract No. FAR001, Exhibit 3-D, Page 3 of 3
